Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J., for Diane Y. Devlin, J.), entered August 11, 2009 in a proceeding pursuant to Election Law article 16. The order dismissed the petition.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition seeking to invalidate the certificate authorizing over 100 designating petitions for candidates in Erie County based on the failure to join 102 unnamed candidates whose names appear on the certificate of authorization issued by the New York State Independence Party Executive Committee. Because there was only a single certificate of authorization, the 102 unnamed candidates would have been inequitably affected had the court granted the relief sought in the petition, and petitioners thus were required to join them as necessary parties (see CPLR 1001 [a]; 1003). In view of our determination, we need not address the merits of the petition. Present—Scudder, P.J., Hurlbutt, Martoche, Green and Pine, JJ.